Case 20-10225-1-rel   Doc 2   Filed 02/12/20 Entered 02/12/20 15:59:10   Desc Main
                              Document      Page 1 of 9
Case 20-10225-1-rel   Doc 2   Filed 02/12/20 Entered 02/12/20 15:59:10   Desc Main
                              Document      Page 2 of 9
Case 20-10225-1-rel   Doc 2   Filed 02/12/20 Entered 02/12/20 15:59:10   Desc Main
                              Document      Page 3 of 9
Case 20-10225-1-rel   Doc 2   Filed 02/12/20 Entered 02/12/20 15:59:10   Desc Main
                              Document      Page 4 of 9
Case 20-10225-1-rel   Doc 2   Filed 02/12/20 Entered 02/12/20 15:59:10   Desc Main
                              Document      Page 5 of 9
Case 20-10225-1-rel   Doc 2   Filed 02/12/20 Entered 02/12/20 15:59:10   Desc Main
                              Document      Page 6 of 9
Case 20-10225-1-rel   Doc 2   Filed 02/12/20 Entered 02/12/20 15:59:10   Desc Main
                              Document      Page 7 of 9
Case 20-10225-1-rel   Doc 2   Filed 02/12/20 Entered 02/12/20 15:59:10   Desc Main
                              Document      Page 8 of 9
Case 20-10225-1-rel   Doc 2   Filed 02/12/20 Entered 02/12/20 15:59:10   Desc Main
                              Document      Page 9 of 9
